As filed with the Securities and Exchange Commission on April 18, 2013 File Nos. 333-159484 and 811-22298 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 107 [X] and/or REGISTRATION STATEMENT UNDER INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 111 [X] (Check appropriate box or boxes) Starboard Investment Trust (Exact Name of Registrant as Specified in Charter) 116 South Franklin Street, P. O. Box 69, Rocky Mount, NC27802 (Address of Principal Executive Offices) 252-972-9922 (Registrant’s Telephone Number, including Area Code) A. Vason Hamrick 116 S. Franklin Street, P.O. Box 69, Rocky Mount, North Carolina 27802 (Name and Address of Agent for Service) With copy to: Terrence O. Davis Baker,Donelson, Bearman, Caldwell & Berkowitz, PC 920 Massachusetts Avenue, NW Suite 900 Washington, DC 20001 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement It is proposed that this filing will become effective: (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on April 30, 2013 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment to the Registration Statement on Form N-1A is filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating April 30, 2013 as the new effective date for Post-Effective Amendment No. 93 to the Registration Statement filed on January 15, 2013 for the FMX Funds. Previously, the filing of Post-Effective Amendment No. 101 delayed the effective date until March 22, 2013, Post-Effective Amendment No 102 delayed the effective date until April 1, 2013, Post-Effective Amendment No 104 delayed the effective date until April 9, 2013, and Post-Effective Amendment No 106 delayed the effective date until April 18, 2013. This Post-Effective Amendment incorporates by reference the information contained in Parts A, B, and C of Post-Effective Amendment No. 93 to the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Rocky Mount, and State of North Carolina on this 18th day of April, 2013. STARBOARD INVESTMENT TRUST By:/s/ A. Vason Hamrick A. Vason Hamrick, Secretary Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. Signature Title Date * Trustee April 18, 2013 Jack E. Brinson * Trustee & Chairman April 18, 2013 James H. Speed, Jr. * Trustee April 18, 2013 J. Buckley Strandberg * Trustee April 18, 2013 Michael G. Mosley * Trustee April 18, 2013 Theo H. Pitt, Jr. * President, FMX Funds April 18, 2013 D.J. Murphey * Treasurer, FMX Funds April 18, 2013 Julie M. Koethe * President & Treasurer, April 18, 2013 Robert G. Fontana Caritas All-Cap Growth Fund * President & Treasurer, April 18, 2013 Matthew R. Lee Presidio Multi-Strategy Fund * President, Roumell Opportunistic Value Fund April 18, 2013 James C. Roumell * Treasurer, Roumell Opportunistic Value Fund April 18, 2013 Craig L. Lukin * President & Treasurer, April 18, 2013 Mark A. Grimaldi The Sector Rotation Fund * President & Treasurer, April 18, 2013 Cort F. Meinelschmidt SCS Tactical Allocation * President, Crescent Funds April 18, 2013 J. Philip Bell * Treasurer, Crescent Funds April 18, 2013 Michael W. Nix * President, Arin Funds April 18, 2013 Joseph J. DeSipio * Treasurer, Arin Funds April 18, 2013 Lawrence H. Lempert * President, April 18, 2013 Bryn H. Torkelson Matisse Discounted Closed-End Fund Strategy * President and Treasurer, April 18, 2013 Gabriel F. Thornhill IV Thornhill Strategic Equity Fund * President, April 18, 2013 Jeffrey R. Spotts Prophecy Alpha Trading Fund * President, April 18, 2013 Michael Barron CV Sector Rotational Fund * Treasurer of the Prophecy Alpha Trading Fund and April 18, 2013 Brenda A. Smith CV Sector Rotational Fund,President andTreasurer of the CV Asset Allocation Fund /s/ T. Lee Hale, Jr. T. Lee Hale, Jr. Treasurer of the Matisse Discounted Closed-End Fund Strategy,Chief Compliance Officer and Assistant Treasurer of the Trust April 18, 2013 * By: /s/ A. Vason Hamrick Dated: April 18, 2013 A. Vason Hamrick, Secretary and Attorney-in-Fact
